Title: From John Adams to Thomas Jefferson, 10 October 1817
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Oct. 10. 1817

I thank you for your kind congratulations on the return of my little family from Europe. To receive them all in fine health and good Spirits, after so long an absence, was a greater Blessing, than at my time of Life when they went away I had any right to hope or reason to expect. If the Secretary of State can give Satisfaction to his fellow citizens in his new Office it well be a Source of consolation to me while I live: though it is not probable that I shall long be a Witness of his good Success or ill Success. I Shall Soon be obliged to say to him and to you and to your Country and mine, God bless you all! Fare Ye Well. Indeed I need not wait a moment. I can Say all that now with as good a Will and as clear, a conscience as at any time past or future.
I thank you also for the loan of Depradts narration of the Intrigues at the Second restoration of the Bourbons. In this as in many other Instances are is seen the influence of a Single Subtel mind and a trifling Accident in deciding the fate of Mankind for Ages. De Pradt and Talleyrand were well associated. I have ventured to send the Pamphlet to Washington with a charge to return it to you. The French have a King a Chamber of Peers and a Chamber of Deputies Voila! Les Ossemens of a constitution of a limited monarchy; and of a good one, provided the bones are united by good joints and knitted together by Strong tendons. But where does the Souvereignty reside? Are the three branches Sufficiently defined? A fair representation of the body of the People by Elections Sufficiently frequent is essential to a free Government: but if the commons cannot make themselves respected by the Peers and the King, they can do no good nor prevent any evil. Can any organisation of Government Secure public and private liberty without a general or universal freedom without Licence or licentiousness of thinking Speaking and writing. Have the French Such Freedom? Will their Religion, or Policy allow it? When I think of Liberty and a free Government, in an ancient opulent populous and commercial empire I fear I Shall always recollect a Fable of Plato.
Love is a Son of the God of Riches and the Godess of Poverty. He inherits from his father, the intrepidity of his Courage, the Enthusiasm of his thoughts, his Generosity, his prodigality, his confidence in himself, the Opinion of his own merit, his impatience to have always the preference: but he derives from his Mother that indigence which makes him always a begger, that importunity with which he demands every thing, that timidity which Sometimes hinders him from daring to ask any thing, that disposition which he has to Servitude, and that dread of being despised which he can never overcome.
Such is Love according to Plato, who calls him a Demon, and Such is Liberty in France and England and all other great rich old corrupted commercial Nations. The Opposite qualities of the father and mother are perpetually tearing to pices himself and his friends as well as his Enemies.
Mr Monroe has got the universal Character among all our common People of “A very Smart Man” And verily I am of the same Mind. I know not another who could have executed so great a plan So cleverly. I wish him the same happy Success through his whole Administration.
I am, Sir with respect and Friendship / your
John Adams